Luke, J.
1. An action by a corporation, resident of New Jersey, against a corporation, resident of Virginia, having an agency in Chatham County, Georgia, could not originally have been brought in the district court of the United States for the southern district of Georgia, and hence could not be removed to that court from the superior court of Chatham county on the ground of diverse citizenship. See Pullman Co. v. Sutherlin, 150 Ga. 652 (104 S. E. 782).
2. An action by Southern Cotton Oil Company, resident of the State of New Jersey, against John Barton Payne, director-general of railroads as agent appointed by the President of the United States pursuant to the provisions of the “transportation act of 1920,” arising out of the possession, use, and operation of the Atlantic Coast Line Railroad Company, resident of the State of Virginia, under the provisions of the act of Congress approved August 20, 1916, entitled “An act making appropriations for the support of the army for the fiscal year ending June 30, 1917, and for other purposes,” and under the provisions of the “ Eederal control act,” approved March 21, 1918, is not removable from the superior court of Chatham County, Georgia to the district court of the United States for the southern district of Georgia. The action as pleaded could not originally have been brought in such district court; and by no provision of the “transportation act,of 1920” was the status changed.
3. It was not error for the court to overrule the motion of the defendant - to remove the case to the district court of the United States.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.